Name: Commission Regulation (EEC) No 895/84 of 31 March 1984 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 84 Official Journal of the European Communities No L 91 /69 COMMISSION REGULATION (EEC) No 895/84 of 31 March 1984 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty mation at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 894/84 of 31 March 1984 (3) has fixed the rates of the refunds applicable from 1 April 1984 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 894/84 to the infor HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 90, 1 . 4. 1984, p. 10 . (3) See page 66 of this Official Journal . No L 91 /70 Official Journal of the European Communities 1 . 4. 84 ANNEX to the Commission Regulation of 31 March 1984 altering the rates of the refunds applicable from 2 April 1984 to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate of refund A B ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 35.01 b) On exportation of other goods 59,41 78,60 ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) 96,82 101,16 ex 04.02 A III Concentrated milk, with a fat content by weight of 7,5 % and a content by weight in dry matter equal to 25 % (PG 4) 24,60 25,33 ex 04.03 Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of the following goods manufactured under the conditions laid down in Regulations (EEC) No 262/79, (EEC) No 442/84 and (EEC) No 1932/81 :  goods falling within CCT heading No 19.08 or subheadings 18.06 B and 21.07 C,  preparations for making ice-cream and similar edible products called 'ice-mix' falling within CCT sub ­ heading 18.06 D and heading No 21.07,  raw doughs and powdered preparations falling within CCT subheading 19.02 B II b)   b) On exportation of goods of CCT subheadings 21.07 G VII to IX 170,16 138,23 (') c) On exportation of other goods 157,16 125,23 (') Rate applicable only in the cases indicated in Article 7 of Regulation (EEC) No 1760/83 . The granting of the refund shown':  in column A is conditional on the production of proof that the product was manufactured before 2 April 1984 where such refund is higher than that shown for the same product in column B,  in column B is conditional on the production of proof that the product was manufactured after the beginning of the 1984/85 milk year where such refund is higher than that shown for the same product in column A.